—Appeal from a judgment of the County Court of Cortland County (Mathews, J.), rendered December 12, 1995, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of assault in the second degree, following which he was sentenced to six months in jail and five years’ probation. Defendant’s sentence was in full accordance *746with the plea bargain agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, Matter of Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.